Citation Nr: 0629336	
Decision Date: 09/15/06    Archive Date: 09/26/06	

DOCKET NO.  03-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a respiratory 
disorder, including as a result of influenza and asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs.  The appeal was remanded for additional 
development in February 2005.  


FINDINGS OF FACT

1.  The veteran's back disorder did not originate in service 
or until decades thereafter, and is not otherwise related to 
service or any event therein.

2.  The veteran's respiratory disorder was not present in 
service and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a back injury 
which are the result of disease or injury incurred in or 
aggravated by active duty, and lumbar arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  The veteran's respiratory disorder was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 & Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability; 
the degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and, in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2001 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a), save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims and any 
questions as to these points are moot.  Simply put, there is 
no evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD. 
Corp. v. Lydall, Inc., 159 F.3d, 534, 549 (Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  All identified post 
service medical records have been obtained and associated 
with the record, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  

The service medical records, with the exception of the 
separation medical examination, are not available, and 
attempts to reconstruct them have been unsuccessful.  

Where, as here, the service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The cases, however, do not establish a 
heightened "benefit of the doubt," but rather only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  The case law 
does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.  

The Claims

The veteran claims entitlement to service connection for a 
back disorder and for a respiratory disorder, including as a 
result of influenza and asbestosis.  The RO denied these 
claims because the preponderance of the evidence demonstrated 
that the disorders were neither incurred nor aggravated in 
service, and because, in the matter of a back disorder, 
arthritis was not manifest to a compensable degree within one 
year of separation from service.  The Board agrees.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

From the outset, it is again noted that the veteran's service 
medical records are not on file, and that they may have been 
destroyed in a fire at the National Personnel Records Center 
in 1973.  In cases where service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski.

In this case, the veteran's October 1954 separation medical 
examination is on file, and it documents frequent pain in the 
back, which was treated at a dispensary.  A back disorder was 
not diagnosed.  A review of post-service private and VA 
medical records reveals no opinion linking any current back 
disorder to service.  These medical records also do not 
reveal competent evidence of lumbar arthritis within a year 
of the veteran's separation from active duty.  

Post-service, there is no evidence of a back disorder for 
over 35 years, from 1954 to 1989.  The Board notes that 
following the veteran's separation from service, he was a 
civilian employee at the Philadelphia Naval Shipyard from 
November 1954 to August 1972.  The record includes an August 
1972 Report of Medical Examination for Disability Retirement 
for the Civil Service Retirement System, which states that 
the veteran injured himself in February 1971 and that he was 
thereafter unable to perform his duties because he could not 
reach and hold welding equipment.  The diagnosis contained in 
that report is status post complete dislocation of the right 
acromioclavicular joint, and a trapezoid ligament tear.  

VA records from February 1989 document the fact that the 
veteran came to the VA medical clinic that day because of a 
two week history of radiating right arm pain after plastering 
a ceiling for two days.  The veteran stated that while 
plastering both of his arms were raised and his head was 
extended for long periods of time.  The diagnosis on that 
occasion was cervical spondylosis, and the physician noted 
that there was C8-T2 radiculopathy.  Significantly, no 
treating clinician ever addressed the etiology of any back 
disorder in such a fashion that connected it to the veteran's 
military service.  

The veteran was afforded a VA examination in December 2005.  
The examiner reviewed the claims file and examined the 
veteran.  The appellant reported injuring his back while 
picking up heavy objects in the service after which he felt 
back pain in the lower back area as well as in between the 
shoulder blades.  He reported having been seen multiple times 
in the service, but the veteran stated that he was returned 
to duty.  The examiner opined that this fact indicated that 
it was more likely than not that this had been a muscle or 
ligament strain rather than an abrupt onset of a ruptured 
disc or similar type of major spinal abnormality.  Following 
the examination the examiner confirmed that the veteran 
presently had a severe disease of his cervical and lumbar 
spine.  The examiner concluded, however, that it was more 
likely than not that both the cervical and lumbar spinal 
conditions were not connected to the veteran's complaints of 
back pain while in the service, as there was no documentation 
of a clear, continuing relationship of the pain that the 
patient experienced in the service and the current condition.  
The examiner found it very important to note that in February 
1989 the medical record included "no statement that the 
patient was experiencing pain in his neck for the previous 35 
years."  In addition to the lack of evidence to establish 
service connection the examiner noted that the veteran had 
worked in various occupations that were more likely than not 
to have directly contributed to any development of cervical 
and lumbar arthritis.  

In short, the medical evidence on file does not contain any 
opinion which suggests an etiological relationship between 
the veteran's current back disorder and service.  Indeed, the 
only competent evidence addressing the etiology of any back 
disability is against the claim.  There, moreover, is no 
medical evidence of any back degenerative changes, or any 
other back disability, until decades after service.  

In sum, while there is evidence of a current back disorder, 
and while the veteran did report frequent pain in the back in 
service, without competent evidence linking a current back 
disorder to service, or showing lumbar arthritis within a 
year of his discharge from active duty, the benefit sought on 
appeal cannot be granted.  As the preponderance of the 
evidence is against the claim, the claim is denied.  
38 U.S.C.A. § 5107.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

The claim is denied.  

As to the claim of entitlement to service connection for a 
respiratory disorder, the Board takes notice of the fact that 
the appellant, an Army veteran, worked as a welder in a naval 
shipyard for several decades postservice, and that the 
veteran appears to suffer from some form of asbestos-related 
respiratory disorder.  

The veteran contends that he is entitled to service 
connection for a respiratory disorder because it resulted 
from inservice exposure to asbestos while he was serving as 
an Army welder in the service battery of the 17th Field 
Artillery Battalion.  Alternately, he argues that his 
disorder resulted from an inservice episode of influenza.  In 
this regard, the October 1954 separation medical examination 
includes no indication of any in-service exposure to 
asbestos, history of in-service influenza, or, for that 
matter, any diagnosis of a respiratory disability whatsoever.  
Post-service medical evidence includes VA treatment records 
from March to June 1994 that document probable asbestos-
related lung disorder as well as diagnosed moderate 
restrictive lung disease.  None of the medical evidence of 
record, however, attributes any current respiratory diagnosis 
to the veteran's military service.  

The veteran was afforded a VA examination of his respiratory 
disorders in December 2005.  The veteran reported that in 
1951, prior to his enlistment, he had been a welder at the 
Philadelphia Naval Yard.  The veteran also reported that 
while serving in the Army he was an apprentice welder, and 
that, post service, he worked in the Philadelphia Naval Yard 
from 1954 to 1972 as a welder on ships that exposed him to 
asbestos.  The examiner noted that while the claims file 
included a statement from William Fineman, M.D., dated in 
June 1991, suggesting the possibility of sub-radiographic 
asbestosis, the veteran subsequently had a computed 
tomography (CT) of the thorax in March 2005, which stated 
that there was no specific chest abnormality.  Furthermore, 
the examiner noted, a chest X-ray conducted in January 2005 
showed well-aerated lungs with no acute infiltration or 
congestion.  The examiner additionally noted that, while at 
one time there had been a concern about tenting of the 
hemidiaphragm, the medical evidence of record clearly stated 
that this had occurred since 1988.  In other words, the 
examiner concluded, there was no way for him to connect the 
change in the diaphragm that had occurred since 1988 to 1954, 
34 years previously, when the veteran had separated from 
service.  The examiner concluded his report with a diagnosis 
of mild restrictive lung disease, not related to the 
veteran's military service.  The examiner moreover emphasized 
the fact that there was no radiographic evidence of 
asbestosis.  

In essence, the evidence of a nexus between the veteran's 
respiratory disorder and his military service is limited to 
his own statements.  This is not competent evidence since lay 
persons, such as the veteran, are not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection is not in order for this claimed disability.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.

The claim is denied.  


ORDER

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for a respiratory disorder, 
including as a result of influenza and asbestos, is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


